 Case 3:12-cv-00733-DMS-WVG Document 141 Filed 02/17/21 PageID.9323 Page 1 of 5



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   AMERANTH, INC.,                                      Case No.: 12-CV-733-DMS(WVG)
12                                       Plaintiff,
                                                          NOTICE AND ORDER FOR
13   v.                                                   SETTLEMENT CONFERENCE
14   DOMINO'S PIZZA, LLC et al.,
15                                    Defendants.
16
17         IT IS HEREBY ORDERED that a settlement conference (“SC”) will be held in the
18   above-captioned case on April 7, 2021, at 2:00 p.m., before United States Magistrate
19   Judge William V. Gallo.1 This conference will be held via Zoom videoconference as set
20   forth in Appendix A.
21         Pursuant to Federal Rule of Civil Procedure 16 and Local Civil Rule 16.3, all named
22   Plaintiffs, named Defendants, claims adjusters for insured defendants, and if a named
23   Plaintiff or Defendant is a corporation, partnership, or other entity, a representative of that
24   entity, with full and unlimited authority to negotiate and enter into a binding settlement,
25
26
27   1
       In the event the Honorable Dana M. Sabraw issues a ruling on Plaintiff’s forthcoming
     motion for reconsideration prior to this date, the parties shall jointly notify the Court of
28   such ruling within two court days via efile_Gallo@casd.uscourts.gov.

                                                      1
                                                                                12-CV-733-DMS(WVG)
 Case 3:12-cv-00733-DMS-WVG Document 141 Filed 02/17/21 PageID.9324 Page 2 of 5



1    as well as the principal attorney(s) responsible for the litigation, must be present and must
2    be prepared to discuss in good faith, the facts of the case, the law that governs the legal
3    issues in the case, and to resolve the case at the SC. Sanctions may issue against a party
4    and/or attorney who does not proceed as noted above. Retained outside corporate counsel
5    shall not appear on behalf of a corporation as the party who has the authority to negotiate
6    and enter into a settlement. Failure to attend the conference or participate in good faith or
7    obtain proper excuse will be considered grounds for sanctions.
8          IT IS SO ORDERED.
9    DATED: February 17, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                               12-CV-733-DMS(WVG)
  Case 3:12-cv-00733-DMS-WVG Document 141 Filed 02/17/21 PageID.9325 Page 3 of 5



 1                     Attachment A – Zoom Videoconference Procedures
 2         1.     The Court will use its official Zoom video conferencing account to hold the
 3   SC. The Zoom software is available for download on the Zoom website
 4   (https://zoom.us/meetings) or on mobile devices through the installation of a free app. 2
 5   Joining a Zoom conference does not require creating a Zoom account, but it does require
 6   downloading the .exe file (if using a computer) or the app (if using a mobile device).
 7   Participants are encouraged to create an account, install Zoom and familiarize themselves
 8   with Zoom in advance of the SC.3 There is a cost-free option for creating a Zoom account.
 9         2.     Prior to the start of the SC, the Court will e-mail counsel the meeting login
10   information required to join the Zoom video conference. Participants can join the video
11   conference by following the ZoomGov Meeting hyperlink provided to counsel or by
12   entering the meeting ID and password. Again, if possible, participants are encouraged to
13   use laptops or desktop computers with a camera for the video conference, as mobile devices
14   often offer inferior performance. Participants who do not have Zoom already installed
15   on their device when they click on the ZoomGov Meeting hyperlink will be prompted
16   to download and install Zoom before proceeding. Zoom may then prompt participants
17   to enter the password included in the invitation. All participants will be placed in a waiting
18   room until the SC begins.
19         3.     Each participant should plan to join the Zoom video conference at least five
20   minutes before the start of the SC to ensure that the SC begins promptly at 2:00 p.m.
21         4.     Zoom’s functionalities will allow the Court to conduct the SC as it ordinarily
22
23
24   2
        If possible, participants are encouraged to use laptops or desktop
25 computers for the video conference, as mobile devices often offer inferior
26 performance.
27   3
           For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
28   us/categories/200101697-Getting-Started

                                                   3
                                                                                12-CV-733-DMS(WVG)
 Case 3:12-cv-00733-DMS-WVG Document 141 Filed 02/17/21 PageID.9326 Page 4 of 5



1    would conduct an in-person SC. That is, the Court will begin the SC with all participants
2    joined together in a main session. After an initial discussion in the main session, the Court
3    will divide participants into separate, confidential sessions, which Zoom calls “Breakout
4    Rooms.”4 In a Breakout Room, the Court will be able to communicate with participants
5    from a single party in confidence. Breakout Rooms will also allow parties and counsel to
6    communicate confidentially without the Court.
7          5.     No later than February 26, 2021, counsel for each party shall send an e-mail
8    to the Court at efile_Gallo@casd.uscourts.gov containing the following:
9                 a.    The name and title of each participant, including all parties and party
10         representatives with full settlement authority, claims adjusters for insured
11         defendants, and the primary attorney(s) responsible for the litigation;
12                b.    An e-mail address for each participant. This email address should be
13         the same address the participant has used to create his or her Zoom account; and
14                c.    A telephone number where each participant may be reached so that
15         if technical difficulties arise, the Court will be in a position to proceed telephonically
16         instead of by video conference. (If counsel prefers to have all participants of their
17         party on a single conference call, counsel may provide a conference number and
18         appropriate call-in information, including an access code, where all counsel and
19
20
21   4
           For more information on what to expect when participating in a Zoom
22   Breakout            Room,           visit:        https://support.zoom.us/hc/en-
23   us/articles/115005769646. In short, the Court will manually place each
24
     participant in their respective Breakout Room. When the Court does this, on the
     participants device, the participant will see a notification regarding joining the
25   Breakout Room. The participant should select the option to join the room. If the
26   Court then wishes to close the Breakout Rooms and converse with all parties
27   and counsel, the participant should choose the option that will appear on his or
     her device to leave the Breakout Room—this will send the participant to the
28   group room; it will not expel the participant from the conference.

                                                    4
                                                                                 12-CV-733-DMS(WVG)
 Case 3:12-cv-00733-DMS-WVG Document 141 Filed 02/17/21 PageID.9327 Page 5 of 5



1          parties or party representatives for that side may be reached as an alternative to
2          providing individual telephone numbers for each participant.)
3    6.    All participants shall display the same level of professionalism during the SC and be
4    prepared to devote their full attention to the SC as if they were attending in person. Because
5    Zoom may quickly deplete the battery of a participant’s device, each participant should
6    ensure that their device is plugged in or that a charging cable is readily available during the
7    video conference. Participants should also participate in the conference in a location that
8    allows for privacy and which does not contain background noise such as dogs barking,
9    children, or other noise that will disrupt the conference.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    5
                                                                                12-CV-733-DMS(WVG)
